DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1, 9 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
The Examiner appreciate the time and effort of the Applicant in the compact prosecution of this case. The Amendments however, have failed put this case in condition for allowance. Applicant claims a method or system with an antenna and antenna casing. The antenna casing comprising plurality of unit cells having impedance and the antenna casing configured using Hankel functions of a second order to achieve a desired electric field. Accordingly, the prior arts disclose the antenna and antenna case used for modifying radiations in Killen et al. Sievenpiper et al. disclose an antenna integrated with a surface with an impedance matrix and Corum et al. disclose the properties of an antenna case surface modeled using Hankel functions to determine the desired properties of the radiations. It should also be noted that the concept, as expressed in the method, i.e. the Hankel functions, would effectively grant a monopoly over the concept, and for examination purposes, the knowns equations and their derivaties are not given patentable weight.
If further attempts are made to properly and completely define the invention, Applicant is advised to consider the paragraphs or columns and line numbers and/or figures in the references, as noted below.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well; and such passages and/or figures may be helpful to Applicant in preparing a response to this action.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 5, 7, 9-10 12 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Killen et al. (US 20040008145) in view of Sievenpiper et al. (US Pat. 6483481) and Corum et al. (US 20160079771).
Regarding claim 1:
Killen et al. disclose (in Figs. 3a, 3b and 6-8) a method for designing an antenna casing (defined as spatial filtering surface, 76) for an antenna (72) based on a desired electric field (74) for radiation, the method comprising: determining a desired scattered electric field (defined as the field of 74 from 76) to be created by the antenna casing (76), wherein the desired scattered [electric] field (defined as the field of 74 from 76) is equal to a desired incident electric field to be generated by the antenna minus the desired electric field (Para. 0085, Lines 1-4); determining, based on the determined desired scattered electric field (defined as the field of 74 from 76), (in Figs. 3a and 3b) a plurality of desired currents for unit cells (52) of the antenna casing (50 also 76; Para. 0069, Lines 3-4; Para. 0098, Lines 6-10); discretizing, based on a geometry of the antenna casing (76) and the plurality of desired currents (Para. 0163, Lines 3-6), the determined desired scattered electric field (defined as the field of 74 from 76) into a plurality of component electric fields (74) to be generated by the unit cells (62; See Abstract; Para. 0017, Lines 4-6); determining, based on the component electric fields (Para. 0100, Lines 11-14).
Killen et al. are silent on that wherein determining the desired scattered electric field to be created by the antenna casing further comprises: decomposing the desired electric field into a plurality of spatial harmonics, and synthesizing a desired far field pattern using Hankel functions of a second an impedance matrix; kind of an order of a mode of an azimuthal component of the antenna casing: and determining impedances of the unit cells such that each impedance in each unit cell is equal to a corresponding impedance in the impedance matrix.
Sievenpiper et al. disclose an impedance matrix (defined by the combined impedances of the unit cells); and determining impedances of the unit cells (20) such that each impedance in each unit cell (20) is equal to a corresponding impedance in the impedance matrix (Col. 1, Line 63 — Col. 2, Line 2).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement unit cells with each cell having impedance and in combination form an impedance matrix as taught by Sievenpiper et al. into the antenna casing of Killen et al. for the benefit of suppressing surface waves from propagating and providing a high surface impedance for tuning the frequency and bandwidth (Col. 2, Lines 28-35).
Killen as modified is silent on that wherein determining the desired scattered electric field to be created by the antenna casing further comprises: decomposing the desired electric field into a plurality of spatial harmonics, and synthesizing a desired far field pattern using Hankel functions of a second kind of an order of a mode of an azimuthal component of the antenna casing.
Corum et al. disclose the obviousness of implementing Hankel function of a second kind of an order of a mode at a direction (based on the antenna orientation) of the surface of a region (Para. 0052, Lines 1-10), decomposing the electric field into a plurality of spatial harmonics (Para. 0072, Lines 1-5) to result in determining the desired scattered electric field (Para. 0125, Lines 8-16; Para. 0133, Lines 9-13).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to recognize the implementation of Hankel functions as taught by Corum into the antenna casing structure of the modified Kileen to improve coupling in the guided surface waveguide mode, and thus provide for a greater launching efficiency of the guided surface wave (Para. 0126, Lines 13-16).
Regarding claim 2:
Killen et al. disclose decomposing the incident electric field (defined by the electric field, 74) into a plurality of spatial harmonics; and determining the desired scattered electric field based on the plurality of spatial harmonics (Para. 0082-0085).
Regarding claim 3:
Killen et al. disclose determining the plurality of desired currents using a method of moments calculation (Para. 0181, Lines 1-10).
Regarding claim 5:
Killen et al. disclose discretizing the determined desired scattered electric field (defined as the field of 74 from 76) into a plurality of component electric fields comprises discretizing an integral of the determined desired scattered electric field (defined as the field of 74 from 76) into a matrix equation representing the plurality of component electric fields using a method of moments calculation (Para. 0181, Lines 1-10).
Regarding claim 7:
Killen et al. disclose determining the desired scattered electric field (defined as the field of 74 from 76) to be created by the antenna casing (76) further comprises decomposing the desired scattered electric field into a plurality of modes of free space (See Fig. 8).
Regarding claim 9:
Killen et al. disclose (in Figs. 3a, 3b and 6-8) a method for configuring unit cells (52; See Abstract; Para. 0017, Lines 4-6) of an antenna casing (defined as spatial filtering surface, 76) for an antenna (72) based on a desired electric field for radiation (74), the method comprising: receiving a desired incident electric field (74) to be created by the antenna (72); determining a desired scattered electric field (defined as the field of 74 from 76) to be created by the antenna casing (76), wherein the desired scattered field (defined as the field of 74 from 76) is equal to the desired incident electric field to be generated by the antenna minus the desired electric field (Para. 0085, Lines 1-4); determining, based on the determined desired scattered electric field (defined as the field of 74 from 76), a plurality of desired currents for unit cells (52) of the antenna casing (76 also 76; Para. 0069, Lines 3-4; Para. 0098, Lines 6-10); discretizing, based on a geometry of the antenna casing (76) and the plurality of desired currents (Para. 0163, Lines 3-6), the determined desired scattered electric field (defined as the field of 74 from 76) into a plurality of component electric fields (74) to be generated by the unit cells (52; See Abstract; Para. 0017, Lines 4-6).
Killen et al. are silent on that wherein determining the desired scattered electric field to be created by the antenna casing further comprises: decomposing the desired electric filed into a plurality of spatial harmonics, and synthesizing a desired far field pattern using Hankel functions of a second kind of an order of a mode of an azimuthal component of the antenna casing: determining, based on the component electric fields, an impedance matrix; and configuring impedances of the unit cells such that each impedance in each unit cell is equal to a corresponding impedance in the impedance matrix.
Sievenpiper et al. disclose determining, based on the component electric fields, an impedance matrix (defined by the combined impedances of the unit cells); and configuring impedances of the unit cells (20) such that each impedance in each unit cell (20) is equal to a corresponding impedance in the impedance matrix (defined by the combined impedances of the unit cells; Col. 1, Line 63 - Col. 2, Line 2).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement unit cells with each cell having impedance and in combination form an impedance matrix as taught by Sievenpiper et al. into the antenna casing of Killen et al. for the benefit of suppressing surface waves from propagating and providing a high surface impedance for tuning the frequency and bandwidth (Col. 2, Lines 28-35).
Killen as modified is silent on that wherein determining the desired scattered electric field to be created by the antenna casing further comprises: decomposing the desired electric filed into a plurality of spatial harmonics, and synthesizing a desired far field pattern using Hankel functions of a second kind of an order of a mode of an azimuthal component of the antenna casing.
Corum et al. disclose the obviousness of implementing Hankel function of a second kind of an order of a mode at a direction (based on the antenna orientation) of the surface of a region (Para. 0052, Lines 1-10), decomposing the electric field into a plurality of spatial harmonics (Para. 0072, Lines 1-5) to result in determining the desired scattered electric field (Para. 0125, Lines 8-16; Para. 0133, Lines 9-13).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to recognize the implementation of Hankel functions as taught by Corum into the antenna casing structure of the modified Kileen to improve coupling in the guided surface waveguide mode, and thus provide for a greater launching efficiency of the guided surface wave (Para. 0126, Lines 13-16).
Regarding claim 10:
Killen et al. disclose discretizing the determined desired scattered electric field into a plurality of component electric fields comprises discretizing an integral of the determined desired scattered electric field into a matrix equation representing the plurality of component electric fields using a method of moments calculation (Para. 0181, Lines 1-10).
Regarding claim 12:
Killen et al. disclose determining the desired scattered electric field (74) to be created by the antenna casing (76) further comprises decomposing the desired scattered electric field into a plurality of modes of free space (See Fig. 8).
Regarding claims 21, 22 and 23:
Killen as modified is silent on that the Hankel functions are determined by the equation: 
                                              
    PNG
    media_image1.png
    60
    137
    media_image1.png
    Greyscale

wherein Rn(r) represents a radial behavior of the antenna casing, wherein n represents a number of the mode, wherein k represents a wavenumber, wherein r represents radial distance, and wherein r1 represents an image distance as required by claims 21 and 23; and decomposing the desired scattered electric field into a plurality of modes of free space further comprises decomposing the desired scattered electric field into the plurality of modes of free space based on the equation:
                    
    PNG
    media_image2.png
    55
    338
    media_image2.png
    Greyscale

wherein Rn(r) represents a radially propagating behavior of an image pattern electric field, wherein Ɵmn(θ) and ɸmn(φ) represent a variation of the image pattern with respect to elevation and azimuthal angles, respectively, and wherein C is a constant scalar.
Corum et al. disclose the use of Hankel functions of the second order that could be expressed as claims by combining two or more of the one hundred and five expression taught by Corum.
According, it would be within the purview of one of ordinary skill in the art at the time the invention was filed to recognize the Hankel functions and its use in guided surface waveguide probes to transmit power as taught by Corum into the modified device of Killen for the benefit of improving coupling in the guided surface waveguide mode, and thus provide for a greater launching efficiency of the guided surface wave (Para. 0126, Lines 13-16).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable Killen et al. (US 20040008145) in view of Sievenpiper et al. (US Pat. 6483481) and Corum et al. (US 20160079771) as applied to claim 1 and further in view of Lin et al. (US 20100225563).
Regarding claim 4:
Killen as modified is silent on that discretizing the antenna casing into a plurality of flat patches; determining a mutual impedance matrix based on the flat patches; and determining the plurality of impedances based on the determined mutual impedance matrix.
Lin et al. disclose (in Figs. 1-2) discretizing the antenna casing (3) into a plurality of flat patches (6); determining a mutual impedance matrix based on the flat patches (6); and determining the plurality of impedances based on the determined mutual impedance matrix (array arrangement of the patches, 6; Para. 0043, Lines 1-4; Para. 0014, Lines 1-8).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to discretize the antenna casing using the plurality of flat patches as taught by Lin et al. into the device of Killen as modified for the benefit of achieving almost zero effective refraction near the antenna operation frequency, so as to increase the directionality or gain of the antenna (Para. 0009, Lines 2-7).

Claims 14, 15, 20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Latrach et al. (US 20140111400) in view of Gonzalez et al. (US Pat. 4905014) and Corum et al. (US 20160079771).
Regarding claim 14:
Latrach et al. disclose (in Figs. 12 and 13) a system (120), comprising: an antenna (123) configured to generate an incident electric field (Para. 0024, Lines 1-4); and an antenna casing (121), coupled to the antenna (123), configured to generate a scattered electric field (Para. 0233, Lines 1-5), wherein the antenna casing (121) comprises a plurality of unit cells (130), wherein each unit cell (130) in the plurality of unit cells (132 and 133) and wherein the plurality of unit cells (182 and 133) comprise: a first unit cell (132), wherein the first unit cell (132) is configured to have a first impedance (a material property of the first unit cell, 132) when a first signal flows across the first unit cell (132) at a first frequency, and a second unit cell (133) coupled to the first unit cell (1382), wherein the second unit cell (133) is configured to have a second impedance (a material property of the second unit cell, 133) that is different from the first impedance (a material property of the first unit cell, 182) when a second signal flows across the second unit cell (133) at the first frequency, wherein the antenna casing (121) is configured to alter, based on the first impedance (a material property of the first unit cell, 182) and the second impedance (a material property of the second unit cell, 133), the incident electric field into a desired electric field, wherein the desired electric field is equal to the incident electric field plus a scattered electric field generated by the antenna casing based on geometry of the antenna casing (Para. 0085, Lines 1-4).
Latrach et al. is silent on that Hankel functions of a second kind of an order of a mode of an azimuthal component of the antenna casing; the plurality of unit cells is configured to have a different impedance from other unit cells in the plurality of unit cells; and wherein the first impedance is configured to be equal to a first ratio of the desired electric field at the surface of the first unit cell to a first surface current of the first unit cell, and wherein the second impedance is configured to be equal to a second ratio of the desired electric field at the surface of the second unit cell to a second surface current of the second unit cell.
Gonzalez et al. disclose (in Fig. 5) the plurality of unit cells is configured to have a different impedance from other unit cells in the plurality of unit cells (Col. 10, Lines 40-48).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the plurality of unit cells to have different impedance from other unit cells in the plurality of unit cells as taught by Gonzalez et al. into the antenna case of Latrach et al. for the benefit of resonance at difference frequencies (Col. 10, Lines 43-51).
Latrach as modified is silent on that Hankel functions of a second kind of an order of a mode of an azimuthal component of the antenna casing; the first impedance is configured to be equal to a first ratio of the desired electric field at the surface of the first unit cell to a first surface current of the first unit cell, and wherein the second impedance is configured to be equal to a second ratio of the desired electric field at the surface of the second unit cell to a second surface current of the second unit cell.
Accordingly, it would have been obvious to one ordinary skill in the art at the time the invention was filed to recognize the relationship between electric field and the current as established by Ohm’s Law (current density is directly proportional to the electric field), and would have been obvious to a skill artisan that the ratio of the electric field and the current represents the impedance of the device.
Latrach as modified is silent on that the Hankel functions of a second kind of an order of a mode of an azimuthal component of the antenna casing.
Corum et al. disclose the obviousness of implementing Hankel function of a second kind of an order of a mode at a direction (based on the antenna orientation) of the surface of a region (Para. 0052, Lines 1-10), decomposing the electric field into a plurality of spatial harmonics (Para. 0072, Lines 1-5) to result in determining the desired scattered electric field (Para. 0125, Lines 8-16; Para. 0133, Lines 9-13).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to recognize the implementation of Hankel functions as taught by Corum into the antenna casing structure of the modified Kileen to improve coupling in the guided surface waveguide mode, and thus provide for a greater launching efficiency of the guided surface wave (Para. 0126, Lines 13-16).
Regarding claim 15:
Latrach as modified is silent on that the first impedance is a first ratio of the desired field at a first surface of the first unit cell to a first surface current of the first unit cell, and wherein the second impedance is a second ratio of the desired field at a second surface of the second unit cell to a second surface current of the second unit cell.
Accordingly, it would have been obvious to one ordinary skill in the art at the time the invention was filed to recognize the relationship between electric field and the current as established by Ohm’s Law (current density is directly proportional to the electric field), and would have been obvious to a skill artisan that the ratio of the electric field and the current represents the impedance of the device.
Regarding claim 20:
Latrach et al. disclose the plurality of unit cells (130 disposed on the antenna casing, 121) are oriented in a direction (+45° relative to the antenna) of an electric field vector of the incident electric field (from the antenna; Para. 0139, Lines 5-7).
Regarding claim 24:
Latrach as modified is silent on that thethe Hankel functions are determined by the equation: 
                                              
    PNG
    media_image1.png
    60
    137
    media_image1.png
    Greyscale

wherein Rn(r) represents a radial behavior of the antenna casing, wherein n represents a number of the mode, wherein k represents a wavenumber, wherein r represents radial distance, and wherein r1 represents an image distance.
Corum et al. disclose the use of Hankel functions of the second order that could be expressed as claims by combining two or more of the one hundred and five expression taught by Corum.
According, it would be within the purview of one of ordinary skill in the art at the time the invention was filed to recognize the Hankel functions and its use in guided surface waveguide probes to transmit power as taught by Corum into the modified device of Killen for the benefit of improving coupling in the guided surface waveguide mode, and thus provide for a greater launching efficiency of the guided surface wave (Para. 0126, Lines 13-16).

Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Latrach et al. (US 20140111400) in view of Gonzalez et al. (US Pat. 4905014) and Corum et al. (US 20160079771) as applied to claim 14 and further in view of Killen et al. (US 20040008145).
Regarding claims 16 and 19:
Latrach as modified is silent on that the first unit cell comprises: antenna casing material; a capacitive metallic trace etched onto the antenna casing material; and resistive material, wherein the first impedance is configured based on a resistance value of the resistive material and a capacitive value of the capacitive metallic trace as required by claim 16; and the first unit cell comprises: antenna casing material; an inductive metallic trace etched onto the antenna casing material; and resistive material, wherein the first impedance is configured based on a resistance value of the resistive material and an inductance value of the inductive metallic trace as required by claim 19.
Killen et al. disclose the first unit cell comprises: antenna casing material (dielectric substrate); a capacitive metallic trace and inductive metallic trace etched onto the antenna casing material (dielectric substrate); and resistive material, wherein the first impedance is configured based on a resistance value of the resistive material and a capacitive value and an inductance value of the capacitive metallic trace and the inductive metallic trace (Para. 0013, Lines 1-4; Para. 0120, Lines 5-8; Para. 0122, Lines 9-13; Para. 0134, Lines 6-10).
Accordingly, it would have been an obvious matter of design consideration to select substrate material as the antenna material and etch capacitors and inductors upon the substrate material as taught by Killen et al. into the modified device of Latrach to me a specified RF performance (Para. 0135, Lines 4- 6), especially since such design consideration would have been knowledge within the purview of one of ordinary skill in the art, thereby suggesting the obviousness of the design consideration.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Latrach et al. (US 20140111400), Gonzalez et al. (US Pat. 4905014) and Corum et al. (US 20160079771) in view of Killen et al. (US 20040008145) as applied to claim 14 and further in view of Andresakis et al. (US 20060185140).
Regarding claims 17 and 18:
Latrach as modified is silent on that the capacitive metallic trace is a copper capacitive metallic trace as required by claim 17; and the resistive material is Nickel Phosphorous as required by claim 18.
Andresakis et al. disclose the obviousness of etching capacitive metallic trace, made of copper (Para. 0006, Lines 1-5) on resistive material made of Nickel Phosphorous (Para. 0035, Lines 1-7).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to recognize implementing a copper metallic trace as the capacitive metallic trace and a resistive material using Nickel Phosphorous as taught by Andresakis et al. into the modified device of Latrach for the benefit of achieving improved performance while maximizing cost effectiveness (Para. 0010, Lines 6- 8; Para. 0048, Lines 1-5).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAMIDELE A. JEGEDE whose telephone number is (571)272-9988. The examiner can normally be reached General IFP Schedule: Mon.-Fri. 8AM - 7PM (Hoteling).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on 5712707893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAMIDELE A JEGEDE/Examiner, Art Unit 2845

/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845